DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: unit and device in claims 1-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tatara et al (JP 2011037342, Applicant’s cited Prior Art).
Re 1, Tatara discloses a vehicle detecting device (Fig 4), comprising:
a region setting unit (104, par 21) that sets a plurality of regions of interest having different ranges on image data (FL) acquired from an image capturing device (102, par 21) that captures an image of a space in front of a host vehicle (Fig 4, 300, 402); and
a vehicle determining unit (104, par 21) that determines, for each of the regions of interest, presence of a front vehicle (400, 404, 406, 408) based on a luminous point present in the region (par 46, 52) and that executes a determination at different frequencies in the respective regions of interest (par 43, 45).
Re 2, the plurality of regions of interest include at least one of a center region ( P, S, Fig 7, par 45) that includes a center of the image data, a side region (N1 & N2, Fig 5, par 45) that is located in a left side and/or a right side of the image data, an oncoming vehicle region (M, P, S, Fig 5 & 11) that is determined based on a preceding vehicle at a predetermined distance, and a wide-angle region (R1 & R2, Fig 11, par 51, 68) that excludes a determination exempt region located in an upper side of the image data.

Re 3 a determination frequency is higher in the center region, the oncoming vehicle region, and/or the wide-angle region than in the side region (par 45).

Re 4, the vehicle determining unit executes a vehicle determination in accordance with different determination standards for the respective regions of interest (par 43, 66-68).

Re 19, a vehicle lamp system (Fig 4), comprising:
an image capturing device (102) that captures an image of a space in front of a host vehicle;
the vehicle detecting device according to claim 1 (104, par 21);
a light source device (210) that is capable of independently controlling a luminous intensity of each light that illuminates a corresponding one of a plurality of individual regions arranged in front of the host vehicle; and
a control device (302, par 21, 32-36) that controls illumination of each light from the light source device onto a corresponding one of the individual regions based on a detection result of the vehicle detecting device.

Re 5, Tatara discloses a vehicle detecting device, comprising:
a region setting unit (104) that sets a side region (N1 & N2) on image data acquired from an image capturing device that captures an image of a space in front of a host vehicle, the side region being located in a left side and/or a right side of the image data; and
a vehicle determining unit (104) that determines a passing vehicle (400) based on a luminous point present in the side region in accordance with a determination standard for a tail lamp of another vehicle passing the host vehicle (Fig 5, par 43-44).

Re 6, the determination standard includes a brightness, a size, and a color of a luminous point (par 46-47).
Re 7, the determination standard further includes an amount of movement and/or an existing duration of a luminous point (fig 9, par 61).
Re 8, further comprising: a region adjusting unit (104) that moves or changes a shape of the side region in response to a change in an attitude of the host vehicle and/or a change in a traveling environment (par 42, 64-65, 75).
Re 14, Tatara discloses a vehicle detecting device, comprising:
a region setting unit (104, par 21) that sets a center region (P, S) including a center of image data on the image data acquired from an image capturing device that captures an image of a space in front of a host vehicle; and
a vehicle determining unit (104, par 21) that determines that a luminous point present in the center region represents a front vehicle at a predetermined distance (Fig 11, par 68-73).
Re 15, the vehicle determining unit holds a determination standard that states that a luminous point having a brightness, a size, and a color that correspond to those of a tail lamp of a preceding vehicle or a headlamp of an oncoming vehicle represents a front vehicle (par 43, 46).
Re 16, the determination standard further includes an amount of movement and/or an existing duration of a luminous point (Fig 9, par 61).
Re 17, the determination standard does not include pairness of luminous points, a brightness gradient within a luminous point, or a shape of a luminous point (par 46).
Re 18, further comprising: a region adjusting unit (104) that moves or changes a shape of the center region in response to a change in an attitude of the host vehicle and/or a change in a traveling environment (par 42, 64-65, 75).

Claims 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al (JP 4914233).
Re 9, Sato discloses a vehicle detecting device (1, Fig 1), comprising:
a region setting unit (12, par 17, 39, 56) that sets an oncoming vehicle region (WRonc, Fig 9, par 59, 88) based on a preceding vehicle (O2, Vah, Fig 6, 9, par 34-37, 50-54, 67) at a predetermined distance on image data (T, Fig 6) acquired from an image capturing device (2, par 27, 29) that captures an image of a space in front of a host vehicle (MC); and
a vehicle determining unit (13, par 68) that determines that a luminous point (Fig 11, 12) present in the oncoming vehicle region represents an oncoming vehicle (Vonc, par 60, 66).
Re 10, the region setting unit (12) sets a preceding vehicle region (Fr) based on a luminous point that corresponds to a tail lamp of the preceding vehicle at a predetermined distance and sets the oncoming vehicle region (WRonc) adjacent to the preceding vehicle region (Fig 12-15, par 22, 91).

Re 11, the vehicle determining unit (13) holds a determination standard that states that a luminous point having a brightness, a size, and a color that correspond to those of a headlamp of an oncoming vehicle represents an oncoming vehicle (par 68).
Re 12, the determination standard further includes an amount of movement and/or an existing duration of a luminous point (par 24, 103-104).
Re 13, the determination standard does not include pairness of luminous points, a brightness gradient within a luminous point, or a shape of a luminous point (Fig 11-15, par 68).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christle I. Marshall whose telephone number is (571) 270-3086.  The examiner can normally be reached on Monday – Friday 7:30AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christle I Marshall/
Primary Examiner, Art Unit 2887